DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-7 and 9, is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Taylor (US 20110212534).
For claims 1-3, Taylor et al., teach a method for determining 1,25 dihydroxyvitamin D2 and D3 comprising adding one or more internal standards to the sample (paragraphs 0013, 0028-0030, 0035), extracting vitamin D metabolites and the internal standards (paragraphs 0026, 0041), precipitating the metabolites and internal standards with acetonitrile (paragraphs 0007, 0041), derivatizing the vitamin D metabolites and the internal standards with PTAD (paragraphs 0028, 0041), purifying the vitamin D metabolites and the internal standards by solid phase extraction (paragraphs 0026, 0027, 0041), ionizing the PTAD derivatized metabolites and standards (paragraphs 0032-0034, 0041), and determining the amount of PTAD derivatized vitamin D metabolites and internal standards by mass spectrometry (paragraphs 0032-0036, 0041).
For claims 4 and 5, Taylor et al., teach the internal standards as hexadeuterated dihydroxyvitaimin D2 and trideuterated dihydroxyvitamin D3 (paragraphs 0035, 0041, 0049- 0051). The Examiner notes that hexadeuterated vitamin D2 and trideuterated vitamin D3 are identical to the internal standards recited in the claims. 
For claim 6, Taylor et al., teach the sample being plasma or serum (paragraph 0025). 
For claim 7, Taylor et al., teach tandem mass spectrometry (paragraph 0033).
For claim 9, Taylor et al., at leas one ion having a m/z ratio of 586.3 (paragraph 0012).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al., (US 20110212534) in view of Zimmer et al., (J. Chromatogr. A 854, 23-25, 1999).
Regarding claim 8, Taylor et al., do not teach utilizing turbulent flow liquid chromatography.
Zimmer et al., a method of analyzing a plasma sample wherein turbulent flow liquid chromatography is utilized to clean the sample prior to tandem mass spectrometry (Abstract, Instrumentation and chromatographic condition for TFC, pages 26-27). Zimmer et al., teach that it is advantageous to utilize TFC as a means of providing increased chromatographic efficiency of crude plasma samples (Introduction, page 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Taylor et al., to utilize turbulent flow liquid chromatography in order to provide increased efficiency of extraction in a crude plasma sample as taught by Zimmer et al.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798